Citation Nr: 1630335	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  07-05 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for traumatic arthritis of the cervical spine, including on extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from September 1987 to July 1990, November 1991 to February 1992, and from August 1998 to March 2000.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision issued by the RO.

Effective June 2010, a total disability rating based on individual unemployability is in effect. 

In September 2015, the Board denied the Veteran's appeal for an extraschedular evaluation in excess of 20 percent for traumatic arthritis of the cervical spine. The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court). In a May 2016 order, the Court granted a Joint Motion for Remand (JMR) vacating the Board's September 2015 decision and remanded the issue to the Board for further development.  Accordingly, the case is once again before the Board for appellate consideration.


FINDING OF FACT

Viewed in a light most favorable to the Veteran, cervical spine disability is manifested by favorable angle ankylosis. 


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for the assignment of a 30 percent  rating for traumatic arthritis of the cervical spine, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1),  are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.71a diagnostic code (DC) 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letter sent to the Veteran in February 2006. The claim was last adjudicated in August 2014.

The duty to assist the Veteran has also been satisfied. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded VA examinations in connection with his claim. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations obtained are adequate because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. 
. 

VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Increased Rating 

As noted above, in the September 2015 decision, the Board denied entitlement to a rating in excess of 20 percent for the cervical spine disability on extra-schedular basis. In the May 2016 order, the Court granted the JMR where in the parties agreed that when the Director of Compensation Service makes an initial extra-schedular evaluation determination that is implemented by the RO and that determination is appealed, the Board is required to conduct de novo review of the matter and, if warranted, assign an extra-schedualr evaluation or increase any previously awarded extra-schedular evaluation. See Kuppamala v. McDonald, 27 Vet.App. 447, 458 (2015).

However, the Board has reviewed all of the evidence and presently finds that with resolution of the doubt in his favor, a 30 percent schedular evaluation is appropriately assigned. 

Under the criteria for evaluating cervical spine disabilities, a 20 percent is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis. A 30 percent evaluation contemplates forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5237 (2015).

In a February 2006 VA examination, the Veteran reported that he had constant neck pain which worsened with activity. He complained of stiffness, weakness and pressure which essentially forced him to keep his head forward. He reported that his neck pain was typically dominant but more severe with flare-ups. 

He took Tylenol and methocarbamol for his neck pain. He used a TENS unit and heating pad but reported that neither provided much relief. He previously tried aquatics therapy but reported that had caused more pain. Rest and the medication provided the most relief. The Veteran reported that on a typical day he needed assistance with house chores because his pain prevented him from performing them for any length of time longer than in short spurts. He could not engage in previously enjoyed recreational activities (hunting, fishing, martial arts) and could not turn his head when driving, instead he had to rely solely on his mirrors.

The examiner noted the Veteran's posture was slightly stooped forward at the cervical spine. There was tenderness to palpation throughout the entire spinal column. Range of motion was limited due to pain in all planes, with further limitation on repetitive motion. The examiner reiterated that he exhibited discomfort with all aspects of range of motion in the cervical spine and repetition of motion which led to a loss of flexion, extension and bilateral rotation.

The examiner stated that any type of activity that would require him to look from side to side or up or down, as is often necessary with a desk job, would be impossible for the Veteran given his cervical spine disability. The examiner concluded that the Veteran was unemployable and that his condition would only deteriorate over time.

The February 2009 report of VA Spine examination documents the Veteran's report that his neck was "trashed." He reported that his range of cervical motion was severely restricted and that experienced flare-ups of cervical spine pain from any type of overhead activity or any type of movement in the wrong way. He had guarding, pain with motion and tenderness in his cervical sacrospinalis. On active range of motion he had flexion to 35 degrees, extension to 25 degrees, left lateral flexion to 20 degrees, right lateral flexion to 15 degrees, left lateral rotation to 60 degrees and right lateral rotation to 50 degrees with objective evidence of pain on active motion. There was also objective evidence of pain following repetitive motion without additional limitation after three repetitions.

MRI results showed a large disc extrusion on the right at the C6-C7 level resulting in moderate to severe foraminal stenosis on the right without spinal cord impingement. His cervical spine disability had moderate to severe impairment on most activities of daily living. 

The June 2010 report of VA Spine examination reflects that the Veteran had ankylosis of part of the cervical spine in neutral position. In a June 2011 VA examination addendum, the examiner explained that the Veteran is considered to have favorable ankylosis of the cervical spine. 

On this record, the evidence documented above shows that the Veteran has severely restricted limited range of motion of the cervical spine. Inspection showed that his posture was slightly stooped forward at the cervical spine (February 2006) and the June 2010 report of examination confirmed he had ankylosis of the cervical spine. 

Accordingly, the Board finds that a grant of a 30 percent rating for traumatic arthritis of the cervical spine is warranted. 



ORDER

A 30 percent rating for the traumatic arthritis of the cervical spine is granted.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


